     Case 3:19-cv-00250-DJN Document 39 Filed 06/21/19 Page 1 of 3 PageID# 394




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

    GEORGE             HENGLE,          SHERRY    )
    BLACKBURN, WILLIE ROSE, ELWOOD                )
    BUMBRAY, TIFFANI MYERS, STEVEN                )
    PIKE, SUE COLLINS, LAWRENCE                   )
    MWETHUKU, on behalf of themselves and         )
    all individuals similarly situated,           )
                                                  )      Civil Action No. 3:19-cv-250-REP
                          Plaintiffs,             )
    v.                                            )
                                                  )
    SCOTT ASNER, JOSHUA LANDY,                    )
    RICHARD MOSELEY, JR., GOLDEN                  )
    VALLEY LENDING, INC., SILVER                  )
    CLOUD FINANCIAL INC., MOUNTAIN                )
    SUMMIT FINANCIAL, INC., MAJESTIC              )
    LAKE FINANCIAL, INC., and UPPER               )
    LAKE PROCESSING SERVICE, INC.,                )
                                                  )
                          Defendants.             )
                                                  )

         DEFENDANTS SCOTT ASNER AND JOSHUA LANDY’S MOTION TO DISMISS

           Specially Appearing Defendants1 Scott Asner and Joshua Landy move this Court pursuant

to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6) for an order dismissing the Plaintiffs’

Class Action Complaint. The reasons in support of this motion are set forth in the accompanying

memorandum, which is incorporated herein by reference.




1
  A defendant does not submit to the jurisdiction of this Court by filing a motion to dismiss. Hunt
v. Calhoun Cty. Bank, Inc., 8 F. Supp. 3d 720, 726 (E.D. Va. 2014). Nor does a defendant waive
arbitration rights by bringing a motion to dismiss together with a motion to compel arbitration.
MicroStrategy, Inc. v. Lauricia, 268 F.3d 244, 246 (4th Cir. 2001).
  Case 3:19-cv-00250-DJN Document 39 Filed 06/21/19 Page 2 of 3 PageID# 395




                               Respectfully submitted:


Dated: June 21, 2019           /s/Jan A. Larson
                               Jan A. Larson (Bar No. 76959)
                               Thomas J. Perrelli (pro hac vice)
                               JENNER & BLOCK LLP
                               1099 New York Avenue, NW
                               Washington DC, 20001
                               Phone: (202) 639-6000
                               Facsimile: (202) 639-6066
                               JanLarson@jenner.com
                               TPerrelli@jenner.com

                               Counsel for Defendants Scott Asner and Joshua Landy




                                      1
  Case 3:19-cv-00250-DJN Document 39 Filed 06/21/19 Page 3 of 3 PageID# 396




                                CERTIFICATE OF SERVICE

I certify that on June 21, 2019, I have electronically filed DEFENDANTS SCOTT ASNER AND
JOSHUA LANDY’S MOTION TO DISMISS and accompanying papers with the Clerk of Court
using the ECF system which will send notification of such filing to the following:

       George Hengle
       Sherry Blackburn
       Willie Rose
       Elwood Bumbray
       Tiffani Myers
       Steven Pike
       Sue Collins
       Lawrence Mwethuku
       Golden Valley Lending, Inc.
       Mountain Summit Financial, Inc.
       Silver Cloud Financial, Inc.
       Majestic Lake Financial, Inc.
       Upper Lake Processing Service, Inc.

I further certify that on June 21, 2019, I caused a copy of the foregoing document and the notice
of electronic filing to be mailed by U.S. Mail, to the following non-ECF parties:

Richard Moseley, Jr.
3901 W 56th Street
Fairway, KS 66205



Dated this June 21, 2019.
                                                 /s/Jan A. Larson

                                                 Jan A. Larson (Bar No. 76959)




                                                2
